          Case 1:17-cr-00630-ER Document 350 Filed 12/17/20 Page 1 of 1




                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007

                                                      December 17, 2020

BY ECF / EMAIL
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Mark S. Scott, S10 17 Cr. 630 (ER)

Dear Judge Ramos:

       The Government submits this letter with the consent of the defendant to respectfully request
an adjournment of the due date for the Government’s forfeiture reply brief for a period of four weeks.
The reply brief is currently due on December 21, 2020. Under the revised schedule, the
Government’s reply brief would be due on January 18, 2021. Sentencing is currently scheduled for
February 25, 2020. The defendant consents to this request.



                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney

                                                By:   s/
                                                      Christopher J. DiMase / Nicholas Folly/
                                                      Assistant United States Attorneys
                                                      (212) 637-2433 / (212) 637-1060/


Cc:    Defense counsel
